                  Case 2:20-cv-00408 Document 1 Filed 03/16/20 Page 1 of 12




1

2

3

4

5

6

7
                               THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
8                                    SEATTLE, WASHINGTON
9
      SEJAL NIKUNKUMAR PATEL
10
             Petitioner,
11                                                   Case No.: 2:20-cv-408
                     vs.
12
                                                     PETITION FOR WRIT OF HABEAS
13    WILLIAM P. BARR, United States Attorney
                                                     CORPUS PURSUANT TO
      General; CHAD F. WOLFE, Acting Secretary of
14
                                                     28 U.S.C. § 2241
      U.S. Department of Homeland Security; MARK
      A. MORGAN, Acting Commissioner of
15
      Customs and Border Protection; KENNETH T.
      CUCCINELLI, Acting Director of U.S.            Agency File Number: 215 565 124
16
      Citizenship and Immigration Services; EMILIA
17    M. BARDINI, Director, San Francisco Asylum
18
      Office; ELIZABETH GODFREY, Acting
      Director of the Seattle Filed Office U.S.
19    Immigration and Customs Enforcement; ANNE
      ARIES CORSANO, Seattle District Director
20    U.S. Citizenship and Immigration Services;
21
      CYNTHIA MUNITA, Field Office Direction,
      U.S. Citizenship and Immigration Services;
22    STEPHEN LANGFORD, Warden, Northwest
      Detention Center;
23

24           Respondents.

25

26

27

28
     Petition for Writ of Habeas Corpus - 1                      Law Office of Jeffrey Goldman, PLLC
                                                                 1001 4th Ave., Ste. 3200
     No. 215 565 124                                             Seattle, WA 98154
                                                                 Tel. (206) 488-9030
                                                                 Fax (888) 282-6930
                  Case 2:20-cv-00408 Document 1 Filed 03/16/20 Page 2 of 12



                            PETITION FOR WRIT OF HABEAS CORPUS
1

2
                                                I.      Parties
3
             1.     Petitioner, Sejal Nikunjkumar Patel, is a citizen of India who is presently detained
4
     at the Northwest Detention Center in Tacoma, Washington.
5

6
             2.     Respondent, William P. Barr, is sued in his official capacity as the Attorney

7    General of the United States;
8            3.     Respondent, Chad W. Wolf, is sued in his official capacity as the Acting
9
     Secretary of the U.S. Department of Homeland Security;
10
             4.     Respondent, Mark A. Morgan, is sued in his official capacity as the Acting
11

12   Commissioner of Customs and Border Protection;

13           5.     Kenneth T. Cuccinelli, is sued in his official capacity as the Acting Director of
14
     U.S. Citizenship and Immigration Services, the agency that administered Petitioner’s Credible
15
     Fear Interview.
16
             6.     Respondent, Emilia M. Bardini, is sued in her official capacity as the Director of
17

18   the San Francisco Asylum Office, the branch of the U.S. Citizenship and Immigration Services

19   that conducted Ms. Patel’s Credible Fear Interview.
20
             7.     Respondent, Elizabeth Godfrey, is sued in her official capacity as the Acting
21
     Director of the Seattle Field Office of U.S. Immigration and Customs Enforcement, the Agency
22

23
     that currently has custody of Ms. Patel;

24           8.     Respondent, Anne Arries Corsano, is sued in her official capacity as the Seattle
25   District Director of U.S. Citizenship and Immigration Services. On information and belief, Ms.
26
     Corsano resides in King County, Washington.
27

28
     Petition for Writ of Habeas Corpus - 2                               Law Office of Jeffrey Goldman, PLLC
                                                                          1001 4th Ave., Ste. 3200
     No. 215 565 124                                                      Seattle, WA 98154
                                                                          Tel. (206) 488-9030
                                                                          Fax (888) 282-6930
                    Case 2:20-cv-00408 Document 1 Filed 03/16/20 Page 3 of 12



              9.     Respondent, Cynthia Munita, is sued in her official capacity as Field Office
1

2    Director, U.S. Citizenship and Immigration Services;

3             10.    Stephen Langford, is sued in his official capacity as Warden of the Northwest
4
     Detention Center, the privately-operated immigration detention center where Ms. Patel is
5
     presently detained. Mr. Langford has custody of Ms. Patel. On information and belief, Mr.
6

7
     Langford resides in Pierce County, Washington.

8

9                                              II.     Introduction

10
              11.    Petitioner, Sejal Nikunjkumar Patel, is a native and citizen of India. She is being
11

12   held in Tacoma, Washington at the Northwest Immigration and Customs Enforcement (ICE)

13   Processing Center, a privately-owned immigration detention facility operated by The GEO
14
     Group, Inc., a private contractor working on behalf of U.S. Immigration and Customs
15
     Enforcement. Ms. Patel brings this habeas petition under the Suspension Clause, U.S. Const. art
16

17
     I, § 9, cl. 2, to challenge the procedures and decision making that led to the issuance of and the

18   continued validity of an expedited order of removal against him and which has caused him to
19   remain in detention in the Northwest Detention Center.
20
              12.    Ms. Patel is facing imminent deportation and removal to India.
21
              13.    Ms. Patel fears persecution and fears for her life and safety if she is returned to
22

23   India.

24            14.    Ms. Patel submits that she can show that her 4th and 5th amendment rights were
25
     violated on account of acts taken by the Respondents in disregard of substantive and procedural
26
     due process, and she is being held, and was ordered removed without having had a “meaningful
27

28
     Petition for Writ of Habeas Corpus - 3                                 Law Office of Jeffrey Goldman, PLLC
                                                                            1001 4th Ave., Ste. 3200
     No. 215 565 124                                                        Seattle, WA 98154
                                                                            Tel. (206) 488-9030
                                                                            Fax (888) 282-6930
                   Case 2:20-cv-00408 Document 1 Filed 03/16/20 Page 4 of 12



     opportunity to demonstrate that [she] is being held pursuant to ‘the erroneous application or
1

2    interpretation’ of relevant law.” Boumediene v. Bush, 533 U.S. 723, 779 (2008) (quoting INS v.

3    St. Cyr, 53 U.S. 289, 302 (2001).
4
             15.    Ms. Patel also moves the court to issue an emergency order against the
5
     Respondents staying all deportation and removal actions against her, and to prevent her transfer
6

7
     from the jurisdiction of this court, such deportation, removal, and transfer being pursuant to a

8    disregard of fundamental rights including the failure to provide him with a fair hearing and
9    review before an Immigration Judge of a Negative Credible Fear Determination made by an
10
     Asylum Officer.
11
             16.    Ms. Patel also moves that he be granted release upon a reasonable bond.
12

13           17.    Ms. Patel seeks review by this Court of a final order of removal entered by an

14   Immigration Judge on April 23, 2019. The order was issued in Credible Fear Proceedings for
15
     which there is no administrative appeal available. See Order of the Immigration Judge in
16
     Credible Fear Proceedings (hereinafter Exhibit 1) at p. 2.
17

18

19                                            III.    Jurisdiction

20
             18.    This Court has jurisdiction over this matter pursuant to 18 U.S.C. § 1331 (federal

21   question jurisdiction); 28 U.S.C. § 2241 (habeas corpus) and 8 U.S.C. § 1361 (mandamus
22
     jurisdiction). This court has jurisdiction to review an Immigration Judge’s order upholding a
23
     negative credible fear finding issued by an Asylum Officer under the Suspension Clause, U.S.
24
     Const. art. I, § 9, cl. 2. See Thuraissigiam v. U.S. Department of Homeland Security, et al, 917
25

26   F.3d 1097 (9th Cir. 2019).

27

28
     Petition for Writ of Habeas Corpus - 4                               Law Office of Jeffrey Goldman, PLLC
                                                                          1001 4th Ave., Ste. 3200
     No. 215 565 124                                                      Seattle, WA 98154
                                                                          Tel. (206) 488-9030
                                                                          Fax (888) 282-6930
                   Case 2:20-cv-00408 Document 1 Filed 03/16/20 Page 5 of 12



             19.      This court also has jurisdiction under 28 U.S.C. § 2201, the Declaratory Judgment
1

2    Act; and 5 U.S.C. § 702, the Administrative Procedures Act.

3            20.      No otsher petitions, appeals, or motions have been filed with any other court.
4
             21.      Venue in the Western District of Washington is appropriate under 28 U.S.C. §
5
     1391(e)(1) because the Petitioner is detained in this judicial district.
6

7
             22.      Venue is further appropriate because the Respondents live, work, and/or operate

8    within this judicial district and the actions which gave rise to this petition took place within this
9    judicial district.
10
                                     IV.     Procedural and Factual History
11

12
             23.      If a U.S. immigration officer encounters a noncitizen arriving at a port of entry (or
13
     a noncitizen encountered within 100 miles of a border who is unable to prove that they have been
14
     in the United States for more than the prior two weeks) and makes a determination that the
15

16   noncitizen is inadmissible for misrepresenting a material fact or lacks proper documentation, the

17   officer must place the noncitizen in expedited removal proceedings. 8 U.S.C. § 1225(b)(1)(A)(i),
18
     69 Fed. Reg. 48877-81; see also, 8 U.S.C. § 1225(b)(1)(A)(iii)(II).
19
             24.      On April 1, 2019, near Blaine, Washington, inside the United States and within
20
     100 miles of the U.S./Canada border, Ms. Patel was taken into custody by U.S. Customs and
21

22   Border Protection (CBP) Officers and taken to the Blaine, Washington Border Patrol Station

23   where she was questioned by CBP Agent Garrett Gremes using a Hindi language interpreter. See
24
     Exh. B, 20-23. Ms. Patel had entered without inspection and did not have proper documents. See
25
     id., p. 21. Ms. Patel indicated fear of return to India. See id., pp. 22-23.
26

27

28
     Petition for Writ of Habeas Corpus - 5                                  Law Office of Jeffrey Goldman, PLLC
                                                                             1001 4th Ave., Ste. 3200
     No. 215 565 124                                                         Seattle, WA 98154
                                                                             Tel. (206) 488-9030
                                                                             Fax (888) 282-6930
                   Case 2:20-cv-00408 Document 1 Filed 03/16/20 Page 6 of 12



             25.    On Form I-867, the CBP Officer typed that when asked why she departed India or
1

2    country of last resident she replied “to flee my boyfriend’s family” and further stated she feared

3    return. Exh. B, p. 19.
4
             26.    Ms. Patel was referred to the Asylum Office and on April 16, 2019 was
5
     interviewed for one hour and forty minutes including time spent gathering biographic
6

7
     information and providing legal warnings by Asylum Officer A. Daniel ZSF 255 by phone with

8    Ms. Patel and a Gujarati interpreter on the line. See id., pp. 10-19.
9            27.    Ms. Patel was served Record of Credible Fear Finding and Request for Review by
10
     Immigration Judge on April 19, 2019 and the following documents: Form I-863, Notice of
11
     Referral to Immigration Judge (two page form) dated April 18, 2019; Form I-870, Record of
12

13   Determination/Credible Fear Worksheet (five page form) dated April 18, 2019; Credible Fear

14   Asylum Pre-Screening Interview Notes (hereinafter “AO Interview Notes”) (10 page form) dated
15
     April 16, 2019; Form I-867A, Record of Sworn Statement in Proceedings under Section
16
     235(b)(1) of the Act (three-page form) dated April 2, 2019; (no form number) Jurat for Record of
17
     Sworn Statement in Proceedings under Section 235(b)(1) of the Act (one-page form) dated April
18

19   2, 2019; and (no form number) Credible Fear Determination Checklist, (two page form) but only

20   the second page was provided to counsel (and not dated). See Exh. B, pp. 1-24.
21
             28.    Ms. Patel received death threats on multiple occasions and was slapped. See id.,
22
     pp. 14-15. Her family received death threats as well. See id., p. 15. Her ex-boyfriend Imran and
23

24
     associated gang members delivered these threats, and Imran himself slapped her. See id. Imran’s

25   motivation was that he wanted to be with her romantically. See id., pp. 14-15. They were
26   previously in a dating relationship and were contemplating marriage. Her family did not accept
27
     the proposed marriage. See id. The relationship ended and Ms. Patel married someone else. See
28
     Petition for Writ of Habeas Corpus - 6                                  Law Office of Jeffrey Goldman, PLLC
                                                                             1001 4th Ave., Ste. 3200
     No. 215 565 124                                                         Seattle, WA 98154
                                                                             Tel. (206) 488-9030
                                                                             Fax (888) 282-6930
                   Case 2:20-cv-00408 Document 1 Filed 03/16/20 Page 7 of 12



     id., p. 14. All the threats and the harm were motivated by Imran to be with Ms. Patel. See id., pp.
1

2    14-15. His position was that if she was not with him, she would be dead. See id., pp. 14-17.

3            29.    Ms. Patel did not report the threats or harm to the police because she believed the
4
     police would not help. See id., pp. 15-16. She explained she did not have money to give to the
5
     police. See id., p. 16. Ms. Patel stated she assumed that Imran pays the police. See id., pp.15-16.
6

7
     She elaborated that people in the village were afraid of Imran, that he was always near the police

8    station, and that he was politically affiliated and associated with a gang. See id., pp. 16-17.
9    Finally, she believes Imran could find her anywhere in India because of his connections to
10
     Bharatiya Janata Party (BJP) and Congress parties. See id., p.17
11
             30.    Ms. Patel was found credible. See id., p.4. However, the Asylum Officer
12

13   determined she had no credible fear of persecution because:

14           “there is no significant possibility that you could establish in a full hearing that the harm
             you experienced and/or the harm you fear is on account of your race, religion, nationality,
15
             political opinion, or membership in a particular social group.” Id.
16
             31.    The Asylum Officer also found that there was no significant possibility that “the
17
     harm [Ms. Patel] fear[s] would be inflicted by or at the instigation of, or with the consent or
18

19   acquiescence of, a public official.” Id.

20           32.    The Asylum Officer’s reasoning for the denial of credible fear of torture was that
21
     that she
22
             “testified that she suspected that her ex-boyfriend had connections with the police.
23           However, applicant was relying on her suspicions because they used to meet in the area
24
             near the police station, but did not offer any more persuasive evidence regarding his ties
             with the police. Thus applicant did not establish that her persecutor had sufficient ties to
25           the government.” Id., p. 24.
26           33.    Ms. Patel requested Immigration Judge review of the negative credible fear
27
     findings. See Id., pp. 2-4. The review was held on April 23, 2019. See Exh. A, p. 2. She was
28
     Petition for Writ of Habeas Corpus - 7                                Law Office of Jeffrey Goldman, PLLC
                                                                           1001 4th Ave., Ste. 3200
     No. 215 565 124                                                       Seattle, WA 98154
                                                                           Tel. (206) 488-9030
                                                                           Fax (888) 282-6930
                   Case 2:20-cv-00408 Document 1 Filed 03/16/20 Page 8 of 12



     represented by Zachary Aho, Esq. Additional testimony was not taken. See Id. The Immigration
1

2    Judge affirmed the decision. See Exh. A, p. 2.

3            34.    Ms. Patel’s father, Ashokbhai Sendhabhai Patel, provided additional information
4
     on Imran’s association with the police. See Exh. C, pp. 2-6. Mr. Patel states that Imran is “locally
5
     known to have the permission of the police to do just about anything he wants.” Id., p. 8. He
6

7
     elaborated on Imran’s friendship with the police in public. See id. Mr. Patel stated that Imran

8    harmed his friend’s son. His friend attempted to report the harm to the police on two separate
9    occasions and the second time was told that false charges would be brought against him. See id.,
10
     pp. 8-9.
11
             35.    On February 3, 2020, undersigned counsel emailed to the Asylum Office Form G-
12

13   28 and the Affidavit of Ashokbhai Sendhabhai Patel. See id., p.2. The Asylum Office did not

14   reply. See id., pp. 2-3. Ten days later, undersigned counsel emailed the asylum office again. See
15
     id. To date, no response has been provided. See id. (Please note that undersigned counsel met
16
     with Ms. Patel months prior upon her initial arrival to the Northwest ICE Processing Center, but
17
     was not retained at that time). See Exh. B., p. 11.
18

19                                               V.        Analysis

20
             36.    The Credible Fear Lesson Plan 2019, section VIII., E.2., Identity of Torturer,

21   Harm by Public Official, states “the term public official can include any person acting on behalf
22
     of a national or local authority or any national or local government employee regardless whether
23
     the officials acting in their official or personal capacity.” Credible Fear Lesson Plan 2019, p.25.
24
     In a footnote on the Credible Fear Lesson Plan, the manual cites Barajas-Romero v. Lynch, 846
25

26   F.3d 351 (9th Cir. 2017) which held that a public official need not be acting on behalf of the

27   government to show eligibility for Convention Against Torture relief.
28
     Petition for Writ of Habeas Corpus - 8                               Law Office of Jeffrey Goldman, PLLC
                                                                          1001 4th Ave., Ste. 3200
     No. 215 565 124                                                      Seattle, WA 98154
                                                                          Tel. (206) 488-9030
                                                                          Fax (888) 282-6930
                   Case 2:20-cv-00408 Document 1 Filed 03/16/20 Page 9 of 12



             37.    Per regulation, “acquiescence of a public official requires that the public official,
1

2    prior to the activity constituting torture, have awareness of such activity and thereafter breach his

3    or her legal responsibility to intervene to prevent such activity.” 8 C.F.R. § 208.18(a)(7).
4
             38.    Caselaw requires that the torture must be “inflicted by or at the instigation of or
5
     with the consent or acquiescence of a public official or other person acting in an official
6

7
     capacity.” Zheng v. Ashcroft, 332 F.3d 1186, 188 (9th Cir. 2003) (quoting 8 C.F.R. §208.18(a)(1)

8    (2002)) (emphasis and internal quotation marks omitted); See also Arrey v. Barr, 916 F.3d 1149,
9    1160 (9th Cir. 2019) (“the torture must be by government officials or private actors with
10
     government acquiescence.”). The Court in Zheng, found (“The correct inquiry ... is whether a
11
     respondent can show that public officials demonstrate ‘willful blindness' to the torture of their
12

13   citizens by third parties, or ... would turn a blind eye to torture.” (citations and quotation marks

14   omitted)). Zheng, at 1196; see also Ornelas-Chavez v. Gonzales, 458 F.3d 1052, 1059 (9th Cir.
15
     2006) (citing 8 C.F.R. §208.18(a)(1)) (“sanction connotes greater volition and approbation than
16
     acquiescence, awareness, willful blindness, and even willful acceptance, the IJ used a higher
17
     legal standard to assess Ornelas–Chavez's CAT claim than is permitted under the law.”) (internal
18

19   quotation omitted, and footnote content citing Black's Law Dictionary and Merriam–Webster's

20   Collegiate omitted)
21
             39.    Ms. Patel expressed concern that Imran had connections with the police. See Exh.
22
     B, pp. 15-17. When asked to elaborate, she explained that she had no personal knowledge, but
23

24
     suspected based on a variety of factors including political affiliation and substantial power and

25   authority to do harm in the local community. See id.
26           40.    Additionally, the Asylum Office has failed to even respond to the affidavit of Ms.
27
     Patel’s father, even though it specifically addresses acquiescence. See Exh. C, pp. 8-9. Mr. Patel
28
     Petition for Writ of Habeas Corpus - 9                                 Law Office of Jeffrey Goldman, PLLC
                                                                            1001 4th Ave., Ste. 3200
     No. 215 565 124                                                        Seattle, WA 98154
                                                                            Tel. (206) 488-9030
                                                                            Fax (888) 282-6930
                    Case 2:20-cv-00408 Document 1 Filed 03/16/20 Page 10 of 12



     states that Imran is “locally known to have permission of the police to do just about anything he
1

2    wants.” Id., p. 8. Mr. Patel states that Imran “spends a lot of time openly… next to the police

3    station… smiling, laughing, patting each other on the back…” Id. Mr. Patel’s “friend’s son,
4
     Kalpesh Patel” had a financial dispute with Imran and was beaten, ending up in bed for one and a
5
     half weeks to recover. Id. pp. 8-9. Kalpesh’s father reported it to the police and when they “heard
6

7
     mention of Imran’s gang… told Kalpesh’s father to leave.” Id. Kalpesh’s father tried again, and

8    was threatened by police that a false charge would be filed against him, told him to pay his son’s
9    debt and not to complain, or he would suffer consequences. See id., p. 9.
10
              41.     Ms. Patel’s father’s knowledge of the interaction between the police and Imran
11
     establishes acquiescence and therefore, undersigned counsel submits to this Court that the
12

13   Asylum Offices’ inaction is in error.

14                                VI.     Exhaustion of Administrative Remedies
15

16            42.     Ms. Patel has exhausted all administrative remedies. There are no administrative

17   appeals of the Immigration Judge’s decision to affirm the Asylum Officers Negative Credible
18
     Fear Determination. The expedited order of removal is therefore considered administratively
19
     final.
20
                                             VII.   Irreparable Injury
21

22
              43.     The removal and deportation of Ms. Patel from the United States will cause
23

24
     irreparable injury to Petitioner. If Ms. Patel is removed and deported from the United States to

25   India, it is likely that he will suffer severe threats to her life and safety, or will be murdered or
26   tortured. Additionally, Ms. Patel’s physical detention has caused him irreparable injury Show
27
     Cause Order directing the Respondents to show cause why the Writ of Habeas Corpus should not
28
     Petition for Writ of Habeas Corpus - 10                                 Law Office of Jeffrey Goldman, PLLC
                                                                             1001 4th Ave., Ste. 3200
     No. 215 565 124                                                         Seattle, WA 98154
                                                                             Tel. (206) 488-9030
                                                                             Fax (888) 282-6930
                   Case 2:20-cv-00408 Document 1 Filed 03/16/20 Page 11 of 12



     be granted and issued; the Respondent should also be directed to explain why Ms. Patel should
1

2    not be released from custody and be allowed to appear in this court at a time and date to be

3    specified;
4

5
                                            VIII. Prayer For Relief
6

7            WHEREFORE, Petitioner respectfully prays that:
8
             (1)     this court issue a Show Cause Order directing the Respondents to show cause why
9
     the Writ of Habeas Corpus should not be granted and issued; directing the Respondent should
10
     also be directed to explain why the Petitioner should not be released from custody and be
11

12   allowed to appear in this court at a time and date to be specified;

13           (2)     this court issue an order setting a hearing at a time and date to be specified;
14
             (3)     this court issue an emergency order staying the Petitioner’s removal to India and
15
     barring Ms. Patel’s transfer to another detention facility;
16

17
             (4)     this court grant Ms. Patel interim release pending a final decision, and any appeal

18   of such decision, on this writ.
19           (5)     this court issue an order providing for an award of attorney’s fees and costs; and
20
             (6)     this court issue an order providing for any other relief as may be just or
21
     reasonable.
22

23

24
             Respectfully submitted this _____ day of March 2020.

25

26

27

28
     Petition for Writ of Habeas Corpus - 11                                Law Office of Jeffrey Goldman, PLLC
                                                                            1001 4th Ave., Ste. 3200
     No. 215 565 124                                                        Seattle, WA 98154
                                                                            Tel. (206) 488-9030
                                                                            Fax (888) 282-6930
                 Case 2:20-cv-00408 Document 1 Filed 03/16/20 Page 12 of 12



                                               s/ Jeffrey B. Goldman
1
                                               JEFFREY B. GOLDMAN
2                                              WSBA #39747
                                               Law Office of Jeffrey Goldman, PLLC
3                                              1001 Fourth Avenue, Suite 3200
                                               Seattle, WA 98154
4
                                               206/488-9030 (voice)
5                                              888/282-6930 (fax)
                                               jeff@jeffgoldmanlaw.com
6                                              Attorney for Petitioner
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Petition for Writ of Habeas Corpus - 12                       Law Office of Jeffrey Goldman, PLLC
                                                                   1001 4th Ave., Ste. 3200
     No. 215 565 124                                               Seattle, WA 98154
                                                                   Tel. (206) 488-9030
                                                                   Fax (888) 282-6930
